Citation Nr: 0625290	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-28 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, with erectile dysfunction, claimed as a result of 
exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision from the Department of Veterans' Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana which denied 
the benefit sought on appeal.  In May 2004, the veteran 
testified at a personal hearing before the Board.  A 
transcript of the hearing has been associated with the claims 
file.  The Board remanded the veteran's case to the RO for 
additional development of the record in September 2004.

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


The veteran asserts that he developed diabetes mellitus, Type 
II, with erectile dysfunction, as the result of being exposed 
to Agent Orange while serving in Korea.  He claims to have 
repaired electrical equipment located along the DMZ during 
his service.  The veteran's military records indicate that he 
served in Korea from July 1967 to April 7, 1968.  
Specifically, the veteran's DA Form 20 military personnel 
records show that he was en route to Korea on July 28, 1967.  
On September 12, 1967 the veteran was assigned the principle 
duty of a Senior Chemical Equipment Repairman with the Co C, 
4thMaintBn, USARPAC (APO 96208).  On April 7, 1968 the 
veteran was en route to the continental United States.   

The Board observes that the Department of Defense has 
confirmed that Agent Orange was used in Korea from April 1968 
through July 1969 along the DMZ.  Because the veteran's 
service in Korea ended on April 7, 1968, the veteran could 
have been exposed to Agent Orange from April 1, 1968 to April 
7, 1968.   The Board, however, is unable to determine whether 
the veteran's unit, in fact, performed duties in the DMZ. and 
observes that the U. S. Army and Joint Services Records 
Research Center (JSRRC)  has not been contacted to research 
whether the veteran's unit was near the DMZ zone.  As such, 
given the fact that the military used Agent Orange along the 
DMZ during the veteran's service in Korea, and the veteran's 
military occupational specialty as a senior chemical 
equipment repairmen, the Board finds that such an attempt 
should be made in this regard.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess  v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should further develop the 
veteran's claim for exposure to 
herbicides while stationed in Korea.  
JSRRC should be contacted and requested 
to obtain the unit history for the Co C, 
4thMaintBn, USARPAC (APO 96208) for the 
purpose of determining whether the 
veteran's unit preformed duties near the 
DMZ.  Specifically, JSRRC should be 
requested to determine if the veteran's 
unit conducted any operations in the DMZ 
from April 1, 1968 to April 7, 1968.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_____________________________________
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




